Citation Nr: 1525095	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, and from October 1990 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned in October 2013.  A transcript is of record. 

The Board remanded this claim in December 2013 for further development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is not related to active military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A September 2008 letter notified the Veteran of the types of evidence that could support the claim and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter also requested the Veteran to identify the in-service stressors related to his PTSD claim, and enclosed a questionnaire for that purpose, which he filled out and returned.  The letter also reflects that an attachment titled "What the Evidence Must Show" was enclosed, which presumably included the elements of service connection.  While a copy of this enclosure is not in the file, the Board assumes that the Veteran received it.  Moreover, the Veteran has demonstrated actual knowledge of what is required to support the claim in his written statements and hearing testimony asserting that he has PTSD as a result of several claimed in-service stressors.  A reasonable person could also be expected to understand what was needed from the information contained in a May 2010 statement of the case (SOC), from what was explained to the Veteran at the October 2013 hearing, and from the Board's discussion in its December 2013 remand.  Accordingly, to the extent there were any deficiencies in the September 2008 letter, no prejudice exists.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The September 2008 letter and additional notice was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim or readjudication in supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (VCAA notice timing errors are harmless if adequate notice is followed by readjudication of the case, as in an SSOC).  As service connection for PTSD is not established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless). 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Verification of the Veteran's reported stressors is not warranted.  The stressor that caused the Veteran's PTSD did not occur during military service, as discussed below, and his other reported stressors did not support a PTSD diagnosis, as found by the December 2013 VA examiner.  Thus, verification of these stressors would not affect the outcome of the claim.  See 38 C.F.R. § 3.304(f).  

A VA examination was performed in December 2013, and an opinion was provided by the VA examiner in January 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The examination report and opinion are sufficient to make a fully informed decision on this claim, as they include a review of the Veteran's medical history, the clinical findings made on examination, and supporting explanation that can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  Accordingly, the examination and opinion are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

An April 2015 brief argues that the VA examiner's findings were inconsistent because the examiner found that the stressor that occurred during the Veteran's civilian career was adequate to support a diagnosis of PTSD, but ultimately concluded that the Veteran's symptoms did not establish the PTSD diagnosis.  The brief ignores the fact that although the stressor met the first criterion, the examiner specifically explained that the Veteran's symptoms did not satisfy the other criteria necessary to establish the diagnosis.  Moreover, because the stressor in question did not occur during active service, the point is moot. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board's December 2013 remand directives to obtain outstanding VA treatment records and to provide a VA examination and opinion responsive to its instructions have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The Veteran testified at a hearing before the undersigned in October 2013.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The undersigned explained the elements of service connection and elicited testimony from the Veteran regarding possible in-service stressors that may have caused his PTSD.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  In this regard, as discussed below, the evidence clearly shows that his PTSD diagnosis is based on a stressor that occurred during his civilian career, and thus cannot be service connected as a matter of law.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of whether he may have PTSD as a result of a military stressor.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran contends that he has PTSD resulting from active service.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The regulation also specifies circumstances in which a claimant's lay testimony alone may be sufficient to establish the in-service stressor.  See § 3.304(f)(1)-(4).  

With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence shows that the Veteran does not have PTSD as a result of an in-service stressor, but rather due to a post-service event.  Specifically, VA treatment records dated in July 2006 and July 2008 show that his reported PTSD symptoms began following a mortar attack and resulting injuries in Baghdad, Iraq in 2005 where he was working as a civilian contractor after his separation from service in 2002.  He was diagnosed with PTSD based on this stressor.  A March 2010 private treatment record similarly reflects a physician's finding that the Veteran's PTSD was caused by the blast injury that occurred in Iraq after he separated from service.  Moreover, in support of his claim, the Veteran submitted a VA stressor questionnaire form (VA Form 21-0781) in September 2008 in which he identified the same stressor, that is, the mortar attack in Baghdad that occurred in 2005.  He did not identify any other stressors.  Service connection for PTSD cannot be established on the basis of this stressor, as it did not occur during active service.  See 38 C.F.R. §§ 3.303, 3.304(f).   

The evidence shows that there are no reported in-service stressors related to the Veteran's PTSD.  In his hearing testimony, the Veteran reported seeing injuries from combat while serving in Bosnia.  However, he has not specified a stressor resulting from this experience or stated that he had symptoms related to it.  Significantly, a July 2006 VA treatment record also reflects the Veteran's report of exposure to combat while serving in Bosnia, but notes that he had no symptoms of re-experiencing related to this service in the context of determining the etiology of his PTSD.  The PTSD diagnosis thus was not based on his Bosnia service.  The December 2013 VA examination report similarly notes the Veteran's exposure to combat in Bosnia, but concludes that none of his reported stressors were related to this exposure.  Accordingly, the stressor element is not satisfied with regard to the Veteran's service in Bosnia, and thus service connection for PTSD cannot be established based on this service.  See 38 C.F.R. § 3.304(f).  

The Veteran has also described two specific events during active service in support of the stressor element: a family tragedy and a terrifying incident involving his son, as reported in December 2008 VA stressor questionnaires, in his October 2013 hearing testimony, and at the December 2013 VA examination.  Specifically, he stated that his stepson died in his arms as a result of a fatal asthma attack in 1997, and that in 2000 his son was accidentally given morphine rather than Motrin by paramedics when he had flu-like symptoms, resulting in a coma that lasted for two days.  The Veteran stated that he went into deep depression following these incidents. 

The Board sincerely empathizes with the Veteran.  There is no doubt that these events strongly affected him, and the Board finds it credible that he felt depressed at the time they occurred.  However, the evidence shows that they did not cause his PTSD or current psychiatric symptoms.  As discussed above, when the Veteran sought medical treatment for PTSD, and when he submitted the present claim, he only reported the 2005 mortar attack in Baghdad as resulting in PTSD symptoms.  These treatment records, some of which are dated prior to the present claim, are especially probative as reliable evidence of the origin of his PTSD.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (although the Federal Rules of Evidence do not apply to the adjudication of VA benefits claims, recourse to them may be appropriate if it assists in the articulation of the reasons for the Board's decision).  No medical professional has based the current diagnosis of PTSD on the reported in-service stressors involving the death of the Veteran's stepson and the temporary coma of his son, but on the contrary diagnosed PTSD from the mortar attack in Baghdad during his civilian career based on his reported symptoms.  These findings strongly weigh against a relationship or nexus between his PTSD and the events involving his stepson and son.  In the January 2014 VA opinion and December 2013 examination report, the VA examiner found that these events were not sufficient to support a PTSD diagnosis based on examination of the Veteran and a review of the claims file.  The examiner also found that his symptoms did not satisfy other diagnostic criteria for PTSD.  

Thus, the probative evidence shows that these latter events are not credible stressors in terms of having a causal relationship with the Veteran's PTSD symptoms.  See Caluza, 7 Vet. App. at 511 (when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  The clinical findings by the VA examiner and other medical professionals, as reflected in the VA and private treatment records, carry more weight than the Veteran's lay assertions in this regard.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

There is no other evidence supporting a relationship between the Veteran's PTSD and his period of service.  The service treatment records do not reflect psychiatric treatment, diagnoses, or symptoms, and he was evaluated as psychiatrically normal on examination at the time.  In the December 2013 VA examination report and January 2014 opinion, the examiner found that the Veteran's symptoms were not sufficient to warrant a diagnosis of PTSD as he did not endorse significant re-experiencing (criterion B for the diagnosis), avoidance (criterion C), or impairment in functioning (criterion F).  The examiner also found that the Veteran's reported in-service stressors involving his stepson and son were not adequate to support a diagnosis of PTSD (criterion A).  The examiner indicated that the Veteran's symptoms at the time of the examination met the DSM-IV criteria for substance abuse (which is documented in the VA treatment records, including in October 2007).  

Accordingly, because the evidence shows that there is no link between the Veteran's PTSD and his active service, the service connection criteria are not satisfied.  See 38 C.F.R. § 3.304(f).  

The Board regrets that it cannot render a favorable decision on this claim.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


